Citation Nr: 1824504	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for left knee degenerative joint disease (DJD).

2. Entitlement to an increased rating in excess of 10 percent disabling for a right knee lateral meniscal tear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to April 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and November 2013 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2012, the Veteran sought service connection for "left knee problems" secondary to his service-connected right knee lateral meniscal tear. The RO previously denied a claim of service connection for left knee gout (although the Veteran originally sought "left knee problems" in a February 1999 informal claim) in a June 1999 rating decision and subsequently again in a September 2001 rating decision after the implementation of the Veterans Claims Assistance Act (VCAA). Because the Veteran has a new diagnosis of left knee DJD, the issue on appeal is considered a new claim of service connection for left knee DJD. See Boggs v. Peake, 520 F.3d 1330 (2008); Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996) (holding that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, can not be the same claim when it has not been previously considered"). However, the Veteran indicated that he is still seeking service connection for left knee gout. See March 2018 informal hearing presentation. The issue of service connection for left knee gout is a request to reopen the previously denied claim. Because the Agency of Original Jurisdiction (AOJ) has not yet adjudicated the issue of whether new and material evidence has been submitted to reopen a claim of service connection for left knee gout, the Board cannot adjudicate it at this time.

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for left knee gout has been raised by the record in a December 2012 statement, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

Service connection for a right ear hearing loss disability was denied in a March 2013 rating decision. The Veteran appealed the denial. However, since then, service connection for a right ear hearing loss disability was granted in a January 2017 rating decision. Therefore, as the benefit sought on appeal has been granted, the issue is not before the Board. 

Evidence (such as VA treatment records) has been associated with the claim file after the last adjudication of these issues by the AOJ. Because the Veteran's representative provided a waiver of AOJ review of such evidence in April 2018 and because the issues are being remanded, the Board finds that it may proceed with adjudication without prejudice to the Veteran.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

In November 2013, a VA examiner review the claim file and provided an opinion that the Veteran's left knee DJD is less likely than not related to his service-connected right knee lateral meniscal tear. However, the examiner did not provide a rationale for her opinion. As a result, remand for a new medical opinion is required. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion that is unsupported by a coherent rationale is of no probative value).

VA examinations must include joint testing on both active and passive motion, in weight-bearing and nonweight-bearing circumstances and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, the VA knee examination of record does not fully comport with the requirements of Correia. See April 2014 VA examination. Thus, remand for a new VA knee examination is necessary.



Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from January 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an examination of the Veteran to determine the cause of his left knee DJD and assess the current severity of his service-connected right knee lateral meniscal tear. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed. The examiner is specifically requested to respond to the following:

(a) Is it at least as likely as not (50% or greater probability) that the Veteran's left knee DJD was either caused or aggravated by the Veteran's service-connected right knee lateral meniscal tear? The examiner must discuss the Veteran's statements that his left knee has had to compensate for his right knee and must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated).

If the Veteran's left knee DJD is found to have been aggravated by his right knee lateral meniscal tear, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(b) Range of motion measurement results for the Veteran's right knee must be included for active and passive motion, and weight-bearing and non-weight-bearing circumstances, with range of motion measurements of the opposite undamaged joint, if possible. If pain is observed, the point in the range of motion at which pain starts should be clearly noted. 
	
If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations regarding frequency, duration, characteristics, severity, or functional loss specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

